Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in newly amended claim(s) 1, 10 and 12.  Case in point, newly amended claim 1, 10 and 12 teaches chemical structures having novel substituent combinations.  Further, this analysis mirrors the analysis, and thus conclusion found in International search opinion.  Namely, 
the chemical structure of claims 1, 10 and 12 would not be anticipated not obvious to a PHOSITA, as prior art neither suggests nor hints at "Y3", "Y4", "Z" to form a fused moiety, which would be necessary in order to arrive at the fused indole-type moiety according to formula (1) of the present application; only "Y2", "Y3" are defined to form a fused aromatic ring. Most prior at was found to teach away from the compounds claimed in the present application. It is at least for these assertions that claims 1, 10 and 12, are found to be noel.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CALEB E HENRY/Primary Examiner, Art Unit 2894